Citation Nr: 1223064	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.  

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1969 to December 1971.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied claims for service connection for hypertension and diabetes mellitus.  

In June 2011, the Veteran failed to report to a decision review officer (DRO) hearing that he requested; no cause was received for the failure to appear and the Board concludes the hearing request has been withdrawn.  

The Veteran filed a notice of disagreement after his initial rating for posttraumatic stress disorder (PTSD).  The statement of the case was issued in March 2011.  The Veteran did not file an appeal.  This matter is not currently before the Board.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds a remand is required for the claims for service connection so that all private records may be requested, whether the Veteran is receiving Social Security Administration (SSA) disability benefits may be clarified and so that the Veteran may be afforded adequate VA medical examinations.  

In response to a request for records from the RO, Dr. K's office responded in May 2007, that more information was needed: the approximate date of last visit to office and whether the visit was personal or related to workman's compensation.  This was not a negative response for records.  Please inform the Veteran of what more information is needed to attempt to obtain the records and, with any necessary assistance, request the records from Dr. K.  

The Veteran is retired and receiving SSA benefits, however, it is not clear from the record whether the Veteran is in receipt of SS retirement or disability benefits.  If the Veteran is in receipt of disability benefits, the determination and records relied upon should be obtained.  A negative response from SSA in the file stating no records are available would also suffice.  

For the claim for service connection for diabetes mellitus, service personnel records and a March 2007 PIES response confirm service in Vietnam.  In January 2007, the Veteran explained that his representative had informed him that he could not file a claim for "borderline diabetes" but he feared he would develop diabetes mellitus.  

Early records show the Veteran did not have endocrine problems and was not diabetic.  (See a January 2002 Dr. C. record and a March 2003 VA history and physical examination records.)  January and July 2006 VA records showed the Veteran had impaired fasting glucose.  In August 2008, Dr. S. wrote a letter to the Veteran's representative.  He said the Veteran demonstrated blood sugar abnormalities consistent with the early stages of diabetes via a recent two hour glucose tolerance test.  The exact onset of pre-diabetes was unknown.  Dr. S. went on to say that because the Veteran was exposed to "agents" during service, which "may have had an impact on the occurrence of his diabetes mellitus", it was certainly as likely as not that the agents were the cause of his emerging diabetes mellitus.  

The Board finds that a VA examination for diabetes mellitus is warranted because 38 C.F.R. § 3.159(c)(4)(i) sets a very low bar as to what is required to get an examination.  Here, there is evidence the Veteran has at least "emerging diabetes mellitus" and there was an event in service (presumed exposure to herbicides in Vietnam).  As a result, the Veteran should be afforded a VA examination to determine whether or not he has a diagnosis of diabetes mellitus.  

For the claim for service connection for hypertension, there are multiple theories, all of which must be addressed.  Initially, in his January 2007 claim, the Veteran asserted he had hypertension from 1971 to the present.  He also claimed to be exposed to Agent Orange resulting in hypertension.  In August 2008, his new theory was that hypertension was secondary to diabetes (not currently service-connected, but as stated above, on appeal) and/or PTSD (which was service-connected in September 2008).  

Service treatment records show the Veteran had a three-day blood pressure check prior to separation from service in December 1971, but the conclusion was that blood pressure was within normal limits.  Dr. C.'s December 1993 record shows the Veteran was having hypertension headaches and his blood pressure was "out of sight."  Since that time other records show the Veteran has been treated for hypertension (see October 2004 and July 2005 VA primary care records).  

The Veteran received a VA examination in August 2011 where he was diagnosed essential hypertension.  However, no explicit opinions were offered regarding its etiology.  

Accordingly, the case is REMANDED for the following action: 

1. First, inform the Veteran of what more information is needed to attempt to obtain Dr. K's records (see May 2007 letters) and, with any necessary authorization and assistance from the Veteran, request the records from Dr. K.  A negative response is requested and should be associated with the file.  

2. Request that the Veteran clarify whether he is in receipt of SSA retirement (age-based) or disability benefits.  If necessary contact SSA to determine the nature of his SS benefits; it he is in receipt of disability benefits, request any determination by SSA and records relied upon in that determination.  A negative reply is requested and should be associated with the file.  

3. Schedule the Veteran for a VA examination to determine whether or not he currently has diabetes mellitus, type II.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The examiner must indicate in the examination report that the claims file was reviewed.  If the Veteran does have diabetes mellitus, type II, the presumption is that the diabetes mellitus is due to herbicide exposure during service in Vietnam.  See 38 U.S.C.A. § 1117(a)(1)(A), (a)(2)(H).  

4. Send the claims file to a VA examiner for an opinion as to whether or not the Veteran's hypertension is related to his service.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The examiner must indicate in the examination report that the claims file was reviewed.  All theories of the Veteran should be addressed in the report.  

The examiner should opine:
* whether it is likely, unlikely, or at least as likely as not that hypertension had its clinical onset in service or was aggravated during active duty; 
* whether it is likely, unlikely, or at least as likely as not that hypertension is due to or aggravated by any service-connected disability, to include service-connected PTSD; and 
* whether it is likely, unlikely, or at least as likely as not that hypertension is due to or aggravated by to exposure to herbicides.  
* If the examiner determines that the hypertension is aggravated by a service-connected disability, the examiner should specify what measurable increase in severity of hypertension is due to the service-connected disability.  The examiner should identify the baseline level of disability (prior to aggravation) and the permanent, measurable increase in the severity of the hypertension attributable to the service-connected disability.  

The examiner should give rationale supported with accurate facts for the opinion provided in complete sentences.  If the examiner cannot come to a conclusion without resorting to speculation, the examiner should state why and explain the evidence that would be needed to show before a conclusion could be reached.  

5. Re-adjudicate the issue of service connection for hypertension and diabetes mellitus, type II.  If any benefit remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

